DETAILED ACTION
This action is pursuant to the claims filed on January 17, 2019. Claims 1-13 are pending. Claims 1-8 are withdrawn. A first action on the merits of claims 9-13 are as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on July 22, 2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Karpman et al. (hereinafter ‘Karpman’, U.S. PGPub. No. 2017/0165474).
In regards to independent claim 9, Karpman discloses an implantable multielectrode array (penetrating electrode array 102 in Fig. 1), comprising: 
an insulating substrate having a surface (carrier substrate 210 in Fig. 2, [0037]), 
a plurality of metallic conductors embedded in said insulating substrate (electrode shanks 105 are coupled to the carrier substrate 210 as shown in Fig. 2; [0034]: the electrode shank can include a platinum iridium core encapsulated with an insulating material); 
each of said conductors having an end section protruding from said surface of said substrate (the shanks extend from the substrate 210 as shown in Fig. 2); 
each of said end sections forming a respective electrode including a drawn tip ([0034]: the insulating material is removed from the tip of the electrode shank 106 to define an electrode at the tip of the electrode shank). 
In regards to claim 10, Karpman further discloses wherein each respective electrode includes a fracture surface of a ductile fracture at said drawn tip of said respective electrode since the electrode shanks are cut into its desired pattern from a conductive foil ([0044]). The cutting characteristics include plastic deformation and ductile fracture along the cuts to form the electrode shanks. 
In regards to claim 11, Karpman further discloses said substrate includes or is formed of a thermoplastic polymer or a liquid crystal polymer ([0037]: carrier substrate 210 is a silicon substrate covered by a polyimide, a metalized alumina or other ceramic, or printed circuit laminate materials, such as glass fiber reinforced epoxy or Bismaleimide-Triazine (BT) resin).
In regards to claim 12, Karpman further discloses wherein each respective tip is coated with a conductive coating, or platinum, or iridium, or an alloy of platinum and iridium ([0043]: a second metal layer is deposited/sputtered onto the first metal layer 402 to form a thin conductive coating and the outer-most layer of the electrode).
In regards to claim 13, Karpman further discloses said drawn tip of each respective electrode protrude past said surface of said substrate over a length lying in a range of from 0.02 mm to 3 mm ([0030]: the electrode shank is between about 50 microns to about 2000 microns and as shown throughout the figures, extend substantially past the carrier substrate).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        8/24/2022